70 F.3d 1277
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry ANDERSON, Plaintiff-Appellant,v.Joseph GUMS, Defendant,andSuperior Court of San Joaquin County, Defendant-Appellee.
No. 95-15956.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 24, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.
MEMORANDUM**
Henry Anderson appeals pro se the district court's dismissal of his action for failure to comply with court orders and to pay sanctions for improperly requesting discovery and improperly opposing a motion for a protective order.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we review the district court's dismissal for abuse of discretion, see Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 113 S.Ct. 321 (1992).  We vacate and remand.
We find no basis in this record for the sanctions imposed on Anderson.  Thus, we conclude that the district court abused its discretion by dismissing Anderson's action for failing to obey the court orders imposing the sanctions.  Therefore, the order imposing sanctions and the order of dismissal are vacated and the case is remanded for further proceedings.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3